El Juez Asociado Sr. Wolf,
emitió la opinión del tribunal.
En el presente caso la apelante no ha radicado alegato, pero en el acto de la vista dos cuestiones fueron sincera-mente presentadas a la consideración de la corte. La ape-lante había presentado una moción de nuevo juicio basada en prueba nuevamente descubierta tendente a probar, como *956alegó el abogado, la irresponsabilidad de la acusada en el momento de cometer el asesinato en segando grado, de cuyo delito fné declarada culpable. La corte sentenciadora de-claró sin lugar la referida moción. No es tanto el error lo que se alega, sino que se recurre a nuestra discreción y se nos pide que demos a la apelante una verdadera oportunidad para probar su irresponsabilidad. La segunda cuestión que ba sido planteada fue la de que la prisión por el término de diez y siete años era excesiva.
El hecho de si una persona es o no irresponsable al mo-mento de cometer un supuesto delito, es una cuestión que puede surgir fácilmente en la mente de ún abogado. Des-plegando razonable diligencia puede éste bailar la prueba tendente a mostrar tal estado de demencia. Podemos desde luego imaginarnos un caso en que tal demencia realmente existiera y que la prueba acerca de la misma no hubiera po-dido ser descubierta basta después del juicio, pero no es esto lo que generalmente ocurre. La más ligera investiga-ción entre los parientes de la acusada en este caso, hubiera hecho surgir los hechos nuevamente descubiertos en-los cua-les se funda el abogado. El caso de la apelante no está com-prendido en el número en que los- hechos no pudieron obte-nerse con la debida diligencia.
Sin embargo, aun cuando se hubiera probado la diligen-cia, no se ha hecho demostración alguna por otra parte de donde siquiera aparezca la probabilidad de que la acusada padecía de demencia en el momento en que se cometió el delito. Hemos examinado los affidavits presentados con la moción de nuevo juicio los que no muestran un caso suficiente que nos justifique para proceder en contra de la conclusión a que llegó la corte inferior.
Después de un juicio, las cortes deben proceder con cau-tela para conceder un nuevo juicio por el fundamento de pruebas nuevamente descubiertas.
Estimamos la sinceridad de la apelación que se hace a nuestra discreción y el deseo del abogado de cumplir ente-*957ramente con sn'deber bacía sn cliente. Aunque pnede qne tengamos el poder, carecemos de autoridad para ordenar no nuevo juicio a falta de alguna demostración legal más ro-busta de la presentada en este caso. No se ba probado que exista la más ligera probabilidad de que en un nuevo juicio pudiera probarse la demencia de' la acusada y por otra parte no tiene ella derecho a un nuevo juicio. Si en realidad de verdad el abogado o amigos pueden probar la demencia de la acusada, bay medios para obtener otra clase de revisión de su causa.
Por otra parte, presumiéndose que la apelante estaba cuerda, no encontramos razón alguna en los autos para pro-ceder en contra de la sentencia de la corte inferior al fijar la condena de diez y siete años de presidio.
La sentencia apelada debe ser confirmada.

Confirmada la. sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Aldrey y Hutchison.